DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/23/21 is acknowledged.
Claims 3, 5-8, 11 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-XXI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pajona et al. (US 2014/0313099).
In regards to claim 1, Pajona discloses of a patch antenna, comprising: a parallelepipedal antenna holder (for example 120); an excitation surface (for example top portion of 108, see Figs 1-2) situated on a first side of the antenna holder (120), wherein a second side 
In regards to claim 2, Pajona discloses of the patch antenna of claim 1, wherein the excitation radiator feed (104) is a monopole (for example see Paragraphs 0020-0021).  
In regards to claim 4, Pajona discloses of the patch antenna of claim 1, wherein a source (for exampling connecting 104 to 112, see Paragraph 0021) is coupled to the excitation radiator feed (104) adjacent to the third side (for example see Figs 1-2).  
In regards to claim 9, Pajona discloses of an antenna, comprising: a cuboid substrate (for example 120); a metal patch (for example top portion of 108) on a first side of the substrate (120), wherein the substrate (120) is positioned on a metal surface (for example 240, see Fig 2 and Paragraph 0022), and wherein the metal patch (108) is grounded by a metal wall (for example upright connecting 108 to 116) between the first side and the metal surface (204); and a metal feed strip (for example 104) electromagnetically (parasitically) coupled to the metal patch (108, for example see Figs 1-2 and Paragraphs 0020-0022).  
In regards to claim 10, Pajona discloses of the antenna of claim 9, wherein a first end of the metal feed strip (104) is coupled to a source (for example connecting 104 to 112, see Paragraph 0021) and a second end of the metal feed strip is separate from the metal surface (240, for example see Figs 1-2 and Paragraphs 0020-0022).  
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844